PATRICK E. HIGGINBOTHAM, Circuit Judge,
concurring in the judgment:
I concur except in two regards. First, we ought not have treated the Jones Act issue, although I am persuaded by Judge Hill’s writing that we should not have a separate forum non conveniens rule for Jones Act cases; nor should we have re-examined the panel’s treatment of the Louisiana choice of law issue, an issue we did not take this case en banc to reconsider and which has been treated only in the opinion writing, able though that is.
Second, with deference, I am not persuaded by the analysis of the Erie question. I give greater weight to the interests favoring application of Louisiana law and less weight to the federal forum interest in self-administration. In more direct terms, I read Hanna v. Plumer, 380 U.S. 460, 85 S.Ct. 1136, 14 L.Ed.2d 8 (1965), and Byrd v. Blue Ridge Rural Electric Cooperative, Inc., 356 U.S. 525, 78 S.Ct. 893, 2 L.Ed.2d 953 (1958), by a different light. The choice between a state or federal rule is in any event so close that I would silently join the majority if the rationale were not otherwise important.
Hanna involved a Federal Rule of Civil Procedure governed by the Rules Enabling Act; the Hanna court deferred to the Federal Rules, not because of federal forum interests inherent in article III, but because under the Rules Enabling Act, they were approved by Congress, the Advisory Committee, and the Supreme Court. Here we have a judge-made rule of forum non conveniens that displaces an arguably core decision of the state meant to assure its residents a forum in the United States.
Of course, federal courts have an interest in self-administration; they do in every Erie decision. But that interest must be viewed with caution when it lacks the support of the Rules Enabling Act mandate or *1181an independent constitutional interest such as the seventh amendment; these are important, sometimes the dispositive, variables in an Erie analysis.
On the state side, it must not be forgotten that Louisiana has no doctrine of forum non conveniens. That is, Louisiana has not accepted the idea that its citizens may be denied the right to a court in the United States for reasons of efficiency or to otherwise husband judicially found resources. We are not choosing between a federal and state rule in circumstances where the federal formulation of a rule, while securing interests similar to a state rule, leads to a different result. Rather, we are asked to reject a decision by Louisiana that lies closer to substance on the spectrum of substance to procedure than would an adopted rule of forum non conveniens.
I
The majority states that “our task is to evaluate whether applying federal forum non conveniens in this case advances or hinders the ‘twin aims’ of Erie.” In Hanna, the Court identified the twin aims of Erie as (1) discouragement of form-shipping and (2) avoidance of the inequitable administration of the laws. Hanna, 380 U.S. at 468, 85 S.Ct. at 1142. The majority contends that the second aim, avoidance of the inequitable administration of the laws, can refer either to extrinsic considerations of the fairness of the competing state and federal rules to the parties, or to intrinsic considerations of the federal forum’s own interests. The majority concludes that “Hanna intends the latter.” But Hanna was concerned about the unfairness to citizens of the forum state when different rules are applied in state and federal courts in diversity.
When the Hanna court spoke of the twin aims of Erie, it also stated, “The Erie rule is rooted in part in a realization that it would be unfair for the character or result of a litigation materially to differ because the suit had been brought in a federal court.” Id. at 467, 85 S.Ct. at 1141. The Hanna court then quoted from Erie to explain its point:
Diversity of citizenship jurisdiction was conferred in order to prevent apprehended discrimination in state courts against those not citizens of the State. Swift v. Tyson [41 U.S. (16 Pet.) 1, 10 L.Ed. 865 (1842)] introduced grave discrimination by non-citizens against citizens. It made rights enjoyed under the unwritten ‘general law’ vary according to whether enforcement was sought in the state or in the federal court; and the privilege of selecting the court in which the right should be determined was conferred upon the non-citizen. Thus, the doctrine rendered impossible equal protection of the law.
Id. (quoting Erie Railroad v. Tompkins, 304 U.S. 64, 74-75, 58 S.Ct. 817, 820-21, 82 L.Ed. 1188 (1938)). The Hanna court then added, “The [Erie ] decision was also in part a reaction to the practice of ‘forum-shopping’ which had grown up in response to the rule of Swift-Tyson.” Id. Thus, the twin aims of Erie, according to the author of Hanna, are discouraging forum-shopping and avoiding discrimination against citizens of the forum state by non-citizens.
Further evidence that the Hanna court was referring to unfairness to citizens of the forum state when it stated that the second aim of Erie was avoidance of inequitable administration of the laws is found in footnote 9 of the opinion:
Erie and its progeny make clear that when a federal court sitting in a diversity case is faced with a question of whether or not to apply state law, the importance of a state rule is indeed relevant, but only in the context of asking whether application of the rule would make so important a difference to the character or result of the litigation that failure to enforce it would unfairly discriminate against citizens of the forum State, or whether application of the rule would have so important an effect upon the fortunes of one or both of the litigants that failure to enforce it would be likely to cause a plaintiff to choose the federal court.
Id. n. 9. (emphasis added). Nothing in Hanna suggests, as the majority does, that *1182“inequitable administration of the laws” describes the interests of the federal forum.
The majority avoids the constraint of Hanna’s text and argues that the “equal protection” interpretation cannot be correct because it
would take federal courts into an analysis of the “fairness” of the state rule, in other words, its wisdom and propriety. This could only lead to normative assertions by federal courts that a given state law cannot be applied because to do so would be “inequitable.” But it was precisely this normative role, this role of federal courts as prophets of a “brooding omnipresence,” that Erie condemned. Therefore, Hanna’s second aim must refer to the federal courts' own interests in equitable self-administration.
I am not persuaded because as I read it, Hanna made clear that the “inequitable administration” concern does not involve a bald evaluation of the fairness of the state rule (an exercise that would be rightfully rejected); rather it asks “whether application of the rule would make so important a difference to the character or result of the litigation that failure to enforce it would unfairly discriminate against citizens of the forum State.” Id. n. 9 (emphasis added).
The twin aims of Erie are not competing aims. Indeed, they arise from the same source and serve related purposes. If a federal court in diversity applies a tort rule different from the state rule, and the federal rule requires a result opposite to what would be had in state court, then litigants will shop for the forum with the rule favoring their position, and a citizen of the state being sued in federal court will not have the same protection of the laws as he would had he been sued in his state’s court. This says nothing of the “wisdom and propriety” of the tort rule.1 I take comfort from the Hanna Court’s purpose in identifying the twin aims of Erie: to explain the contours of the “outcome-determinative” test. The fact that different federal and sfate rules result in conflicting outcomes matters only to the extent that it gives rise to forum shopping or unfair discrimination against citizens of the forum state.
Finally, the Hanna Court’s very application of the twin-aims-of-2ÍWe analysis to the issue before it suggests that the Court’s focus was upon forum-shopping and discrimination against citizens of the forum state, rather than the needs of the federal forum qua forum. The issue in Hanna was whether service of process must be made in the manner prescribed by state law or that set forth in Fed.R.Civ.P. 4(d)(1). Although the service had satisfied the federal requirements, it did not comply with state law. The Court, after discussing the two purposes served by the outcome-determinative test, noted:
Though choice of the federal or state rule will at this point have a marked effect upon the outcome of the litigation, the difference between the two rules would be of scant, if any, relevance to the choice of a forum. Petitioner, in choosing her forum, was not presented with a situation where application of the state rule would wholly bar recovery; rather, adherence to the state rule would have resulted only in altering the way in which process was served. Moreover, it is difficult to argue that permitting service of defendant’s wife [the federal rule] to take the place of in-hand service of defendant himself [the state rule] alters the mode of enforcement of state-created rights in a fashion sufficiently ‘substantial’ to cause the sort of equal protection problems to which the Erie opinion alluded.
Id. 380 U.S. at 469, 85 S.Ct. at 1142-43 (footnotes omitted).
I see two interests weighing in favor of applying state law — the twin aims of Erie. But as a result of its interpretation of Hanna, the majority drops away the related, second interest — avoidance of discrimination against citizens of the forum state.
*1183In refusing to apply forum non conveniens, Louisiana has decided to provide greater protection against foreign actors, through access to local courts, than is available in federal courts. Application of the federal rule in diversity will have the potential of depriving the forum state’s citizen of the material benefit of a convenient and friendly forum. Thus, although this case involves a twist on the typical Eñe case — the nonresident defendants receive the benefits from the choice of forum — the attending discrimination against citizens of the forum state is no less real.
II
Just as the majority’s interpretation of the twin aims of Erie places too little emphasis on the state law interests, it likewise places too much emphasis on the federal forum interests in self-administration. The majority argues that “Hanna gives us good reason to hold that federal courts have inherent powers under Article III to displace state laws on matters involving their basic competence as courts.” The majority reasons that because Hanna “held that Congress has the power to override state law by the Federal Rules in ‘matters which, though falling within the uncertain area between substance and procedure, are rationally capable of classification as either,’ ” (quoting Hanna, 380 U.S. at 472, 85 S.Ct. at 1144) (emphasis added), the federal courts have a general power on matters involving their basic competence as courts to override state laws. This slights the fact that Hanna involved the question of the validity of a federal rule of civil procedure under the Enabling Act. As the Court in Hanna noted:
[I]n cases adjudicating the validity of Federal Rules, we have not applied the York rule or other refinements of Erie, but have to this day continued to decide questions concerning the scope of the Enabling Act and the constitutionality of specific Federal Rules in light of the distinction set forth in Sibbach [v. Wilson & Co., 312 U.S. 1, 61 S.Ct. 422, 85 L.Ed. 479 (1941)].
Hanna, 380 U.S. at 470-71, 85 S.Ct. at 1143-44 (citation omitted). The Court further explained that
[w]hen a situation is covered by one of the Federal Rules, the question facing the court is a far cry from the typical, relatively unguided Erie choice: the court has been instructed to apply the Federal Rule, and can refuse to do so only if the Advisory Committee, this Court, and Congress erred in their prima facie judgment that the Rule in question transgresses neither the terms of the Enabling Act nor constitutional restrictions.
Id. at 471, 85 S.Ct. at 1144 (footnote omitted); see also Burlington Northern Railroad v. Woods,, — U.S. -, -, 107 S.Ct. 967, 970, 94 L.Ed.2d 1, 7 (1987) (Fed.R.App.P. 38 applies in diversity suit instead of conflicting state rule). It was in this context then that the Court in Hanna held that
the constitutional provision for a federal court system (augmented by the Necessary and Proper Clause) carries with it congressional power to make rules governing the practice and pleading in those courts, which in turn includes a power to regulate matters which, though falling within the uncertain area between substance and procedure, are rationally capable of classification as either.
Id. 380 U.S. at 472, 85 S.Ct. at 1144. However, Hanna does not give federal courts the power, beyond the mandate of the Enabling Act or other such statute, “to displace state laws on matters involving their basic competence as courts” without being subjected to the strictures of Erie.
The majority argues that such power is inherent in article III, but the Court in Hanna stated that the Constitution placed in the hands of Congress the primary power to make rules governing the practice and procedure in federal courts. Id. at 473, 85 S.Ct. at 1145; see also C. Wright, A. Miller & E. Cooper, 19 Federal Practice and Procedure, § 4509 at 140 (1982). I concede that a federal court possesses a secondary power of self-management under article III. But I do not think the forum non *1184conveniens doctrine, which undoubtedly falls into the arguable area between substance and procedure, is entitled to the same presumption of validity in diversity as the Federal Rules of Civil Procedure. Rather, forum non conveniens must survive, if at all, under the standard of Erie and at its progeny. We should look to Byrd v. Blue Ridge Rural Electric Cooperative, Inc., 356 U.S. 525, 78 S.Ct. 893, 2 L.Ed.2d 953 (1958), rather than Hanna, for the proper Erie analysis.
Ill
In Byrd, the plaintiff, an employee of a contractor that was working for a utility company, was injured while connecting power lines for the utility. The plaintiff brought a diversity suit against the utility for negligence. The utility asserted as an affirmative defense that the plaintiff was its employee within the meaning of the South Carolina Workmen’s Compensation Act, and the plaintiff’s exclusive remedy was thus compensation benefits under the Act. The Erie question was whether the factual issues raised by the affirmative defense were to be decided by the judge or the jury. State law required the judge alone to decide on the evidence whether a defendant was a statutory employer. Federal law required that all disputed questions of fact be decided by the jury. The Supreme Court held that federal law applied.
The Byrd Court employed a three-factor balancing test to conclude that federal law applied: (1) the significance or substantive character of the state rule under state law and (2) the likelihood of different outcomes, were weighed against (3) the importance of the federal interests or policies underlying the competing federal rule. Byrd, 356 U.S. at 535-40, 78 S.Ct. at 899-902. In weighing these interests the Court noted that the state rule did not rest on any special policy of the state compensation law; nor was the choice of rules here likely to give rise to forum-shopping. On the other hand the Court identified important federal interests at stake:
The federal system is an independent system for administering justice to litigants who properly invoke its jurisdiction. An essential characteristic of that system is the manner in which, in civil common-law actions, it distributes trial functions between judge and jury and, under the influence — if not the command — of the Seventh Amendment, assigns the decisions of disputed questions of fact to the jury.
Id. at 537, 78 S.Ct. at 901 (footnotes omitted; citation omitted).
The Fifth Circuit considered similar questions in Boeing v. Shipman, 411 F.2d 365, 369-70 (5th Cir.1969) (en banc), and Jones v. Benefit Trust Life Insurance Co., 800 F.2d 1397, 1400 (5th Cir.1986). In Boeing, the issue was whether the federal courts should apply a federal rather than a state test to determine the sufficiency of the evidence to create a jury question. The court, relying on Byrd and Planters Manufacturing Co. v. Protection Mutual Insurance Co., 380 F.2d 869 (5th Cir.), cert. denied, 389 U.S. 930, 88 S.Ct. 293, 19 L.Ed.2d 282 (1967), held that the federal test applied in diversity cases. The court reasoned that “[fjederal courts must be able to control the fact-finding processes by which the rights of litigants are determined in order to preserve ‘the essential character’ of the federal judicial system.” Boeing, 411 F.2d at 369-70. The court had reached the same result in Planters. There Judge Tuttle explicitly acknowledged the impact of the seventh amendment on the question: “If the seventh amendment requires uniformity in the exercise of the jury trial right in the federal courts, surely that subsumes uniformity in the exercise of the power to direct a verdict or grant a judgment n.o.v.” Planters, 380 F.2d at 871.
In Jones, the Erie question again involved the court’s division of responsibility between judge and jury. The state law required that the trial judge first determine for himself that a defendant insurer had no “reasonably arguable” basis for denying coverage before submitting the question of punitive damages to the jury. The Fifth Circuit held, without discussion, that the *1185federal rule governed. Jones, 800 F.2d at 1400. As in Byrd, Planters, and Boeing, the seventh amendment’s influence in Jones is undeniable. Thus, in my view, Boeing and Jones are correct not, as the majority suggests, “because the relationship between judge and jury goes to the heart of the independence and integrity of an Article III court,” but because the seventh amendment sets one standard for all federal courts for defining the relationship between judge and jury. This interest in uniformity is a powerful federal interest that overwhelms the limited state interest in state rules that would leave for jury decision more than is constitutionally required, rules that implement but are not integral to policies of substance.
IV
Finally, I disagree with the suggestion in the majority opinion that Byrd gives too little recognition to the federal interest in self-administration and that Hanna gives more; that under the authority of Hanna, we can dispense with Byrd altogether.
In my view the Supreme Court’s cases must be read together. As Professor Wright put it: “Although Hanna is the Supreme Court’s last major contribution to the Erie doctrine, the other principal cases —Erie, York, and Byrd — certainly cannot be disregarded. The four decisions build upon and inform one another.” 19 Wright, Miller & Cooper, supra, § 4504 at 44.2 As I have explained, Hanna gives more weight to federal forum interests only in the sense that the Enabling Act gives more. But Hanna is explicit that in cases not arising under the Enabling Act, we must look to Guaranty Trust Co. v. York, 326 U.S. 99, 65 S.Ct. 1464, 89 L.Ed. 2079 (1945) (state statute of limitations bars diversity suit) and Byrd. Hanna, 380 U.S. at 469-70, 85 S.Ct. at 1142-43.
Byrd gives all the recognition to federal forum interests that is warranted under the Constitution. In most if not all Erie cases, the federal forum’s interest in self-administration is present. Byrd suggests that this interest in self-administration outweighs the policies underlying the state law and the interests embodied in Erie only when it is bolstered by other uniquely federal interests — in Byrd the seventh amendment. Indeed, five years after the decision in Byrd, the Supreme Court held that federal rather than state law “governs in determining whether an action is ‘legal’ or ‘equitable’ for the purpose of deciding whether a claimant has a right to a jury trial.” Simler v. Conner, 372 U.S. 221, 221, 83 S.Ct. 609, 610, 9 L.Ed.2d 691 (1963) (per curiam). The Court, citing Byrd, explained that “[t]he federal policy favoring jury trials is of historic and continuing strength____Only through a holding that a jury-trial right is to be determined according to federal law can the uniformity in its exercise which is demanded by the Seventh Amendment be achieved.” Id. at 222, 83 S.Ct. at 610 (citations omitted; footnote omitted).
To give this federal interest in self-administration even more weight means that judge-made rules like forum non conveniens having some affect on federal court administration would be accorded deferential review comparable to the presumption of validity given Federal Rules. We thus would have moved to the opposite extreme of York. As Justice Harlan explained in his concurrence in Hanna:
Whereas the unadulterated outcome and forum-shopping tests may err too far toward honoring state rules, I submit that the Court’s “arguably procedural, ergo constitutional” test moves too fast and far in the other direction.
*1186Hanna, 380 U.S. at 476, 85 S.Ct. at 1146-47 (Harlan, J., concurring). Justice Harlan’s words, which gave reason to pause in Hanna, applies with even greater force in cases like the present one, outside the bounds of the Enabling Act.
But having said all of this, whether Louisiana’s rejection of a doctrine of forum non conveniens is such an exercise of the state’s primary power to define the substantive rights of tortfeasors that it ought not be displaced by a rule of administration constructed by federal judges remains a close question; its efficiency concerns so inevitably drive away from substantive policy that one’s immediate reaction is that application of a federal rule is surely correct. But I am not so sure when the choice is not between competing rules but between a federal rule and a state’s rejection of the doctrine. Regardless, the outcome is not the foundation of my disagreement.

. Ironically, however, the doctrine of forum non conveniens does take the federal courts into an analysis of the "wisdom and propriety” of exercising jurisdiction. The application of forum non conveniens in conjunction with removal jurisdiction effectively imposes on the citizens of the forum state the federal court "wisdom” not to exercise jurisdiction.


. Professor Wright in his separate discussion of forum non conveniens in a different volume, states: "Although the Supreme Court has repeatedly found that it did not need to decide whether state notions of forum non conveniens were binding on a federal court in a diversity action, it seems quite clear that they ought not to be and that these are matters of the administration of the federal courts, not rules of decision, so the state rules cannot be controlling.” 15 Wright, Miller & Cooper, supra, § 3828 at 293-94 (footnotes omitted); but he there addresses a choice between federal and state rules not the use of a federal rule when a state has rejected the concept.